


117 HR 2134 IH: Southern New England Regional Commission Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2134
IN THE HOUSE OF REPRESENTATIVES

March 23, 2021
Mr. Cicilline (for himself, Mrs. Trahan, Mr. Lynch, Mr. Courtney, Mr. Auchincloss, and Mr. Neal) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title 40, United States Code, to establish a Southern New England Regional Commission, and for other purposes.

 
1.Short titleThis Act may be cited as the Southern New England Regional Commission Act.  2.Establishment of Southern New England Regional Commission (a)EstablishmentSection 15301(a) of title 40, United States Code, is amended by adding at the end the following: 
 
(4)The Southern New England Regional Commission.. (b)Purposes for economic and infrastructure development grantsSection 15501(a) of such title is amended to read as follows: 
 
(a)In generalA Commission may make grants to States and local governments, Indian tribes, and public and nonprofit organizations for projects, approved in accordance with section 15503— (1)to develop the transportation infrastructure of its region; 
(2)to develop the basic public infrastructure of its region; (3)to develop the telecommunications infrastructure of its region; 
(4)to assist its region in obtaining job skills training, skills development and employment-related education, career pathways, apprenticeships opportunities, entrepreneurship, technology, job coaching to address the cliff effect, work supports (including child care), and business development; (5)to provide assistance to severely economically distressed and underdeveloped areas of a region that lack financial resources for improving basic health care, two-generational practices that improve school and workforce readiness and success, and other public services, including work supports critical for families seeking employment which may include quality child care, transportation, health, and housing; 
(6)to promote resource conservation, tourism, recreation, and preservation of open space in a manner consistent with economic development goals; (7)to promote the development of renewable and alternative energy sources; 
(8)to support the maritime economy, including boat and ship building and repair industries; (9)to assist in developing defense manufacturing industries; 
(10)to promote the adoption of composite and other innovative materials in public transportation; (11)to grow the capacity for successful community economic development in its region; 
(12)to provide for employment training for populations seeking employment, including parents in poverty, adults in recovery, and reentry adults, in areas with worker shortages; and (13)to otherwise achieve the purposes of this subtitle.. 
(c)Designation of region 
(1)In generalSubchapter II of chapter 157 of such title is amended by adding at the end the following:  15734.Southern New England Regional CommissionThe region of the Southern New England Regional Commission shall include the following counties: 
(1)Rhode islandEach county in the State of Rhode Island. (2)ConnecticutThe counties of Hartford, New Haven, Windham, Tolland, Middlesex, and New London in the State of Connecticut. 
(3)MassachusettsThe counties of Hampden, Plymouth, Barnstable, Essex, Worcester and Bristol in the State of Massachusetts.. (2)Clerical amendmentThe analysis for subchapter II of chapter 157 of such title is amended by adding at the end the following: 
 
 
15734. Southern New England Regional Commission.. 

